                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

MAX RIDINGS, ET AL.                                   )
                                                      )
              Plaintiffs,                             )
                                                      )
        v.                                            )   Case No. 4:15-cv-00020-JTM
                                                      )
SCOTT MAURICE, ET AL.                                 )
                                                      )
                                                      )
              Defendants.                             )

                MOTION FOR RECONSIDERATION OF ORDER
      DENYING IN PART DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Defendants Boehringer Ingelheim Pharmaceutics, Inc., Boehringer Ingelheim USA

Corporation, and Boehringer Ingelheim Corporation respectfully request that the Court

reconsider its August 12, 2019 Order denying Defendants’ motion for summary judgment on

failure to warn preemption. See Order, Doc. 124 (Aug. 12, 2019) (“Order”). In its Order, the

Court held that the issue of whether Plaintiffs’ failure to warn claim is preempted should be

decided by the jury at trial. Order, pp. 17-18. This holding conflicts with a recent binding

decision from the U.S. Supreme Court, Merck Sharp & Dohme Corp v. Albrecht, 139 S. Ct. 1668

(2019). Accordingly, reconsideration is proper.

        Defendants incorporate by reference their Suggestions in Support of Motion for

Reconsideration of Order Denying In Part Defendants’ Motion for Summary Judgment, filed this

same date.

        FOR THESE REASONS, and all reasons set forth in Defendants’ original motion for

summary judgment and reply, Defendants request the Court reconsider its order and grant

summary judgment on failure to warn preemption.



                                                  1
600866520.1
          Case 4:15-cv-00020-JTM Document 126 Filed 08/26/19 Page 1 of 3
                                      Respectfully submitted,


                                      /s/ Timothy J. Davis
                                      Timothy J. Davis, MO # 62837
                                      BRYAN CAVE LEIGHTON PAISNER LLP
                                      1200 Main Street, Suite 3800
                                      Kansas City, MO 64105
                                      Tel.: 816-374-3241
                                      tim.davis@bclplaw.com

                                      Eric E. Hudson
                                      BUTLER SNOW LLP
                                      6075 Poplar Avenue, Suite 500
                                      Memphis, TN 38119
                                      Phone: (901) 680-7200
                                      eric.hudson@butlersnow.com

                                      Attorneys for Defendant Boehringer Ingelheim
                                      Pharmaceuticals, Inc.; Boehringer Ingelheim USA
                                      Corporation and Boehringer Ingelheim Corp.




                                         2
600866520.1
          Case 4:15-cv-00020-JTM Document 126 Filed 08/26/19 Page 2 of 3
                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 26, 2019, the foregoing was filed

electronically with the Clerk of Court to be served by operation of the Court’s electronic filing

system on all counsel of record.


                                            /s/ Timothy J. Davis




                                               3
600866520.1
          Case 4:15-cv-00020-JTM Document 126 Filed 08/26/19 Page 3 of 3
